Citation Nr: 1342341	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  02-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, including as secondary to service-connected Type II Diabetes Mellitus or herbicide exposure.

2.  Entitlement to service connection for hypertension, including as secondary to the Type II Diabetes Mellitus or herbicide exposure.

3.  Entitlement to service connection for cataracts, including as secondary to the Type II Diabetes Mellitus or herbicide exposure.

4.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter, A.G.


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2009, in support of his claims, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  The transcript of the hearing is of record.

In April 2013 the Board issued a decision denying a claim of entitlement to service connection for a small and large bowel resection, which the Veteran also was alleging to be the result of exposure to herbicides (the dioxin in Agent Orange) during his service in Vietnam.  However, the Board instead remanded his remaining claims for Type II Diabetes Mellitus, peripheral neuropathy, hypertension, cataracts, and a headache disorder to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


In a decision since issued in June 2013, on remand, the AMC granted the claim of entitlement to service connection for the Type II (adult-onset) Diabetes Mellitus.  So this is now a service-connected disability.  The Veteran has not in response, however, separately appealed either the 10 percent initial rating assigned for this disability or the April 26, 2013, effective date.  Thus, the claim concerning his diabetes is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

In an October 2013 Supplemental Statement of the Case (SSOC), the AMC continued to deny the remaining claims for peripheral neuropathy, hypertension, cataracts, and a headache disorder, so they are again before the Board for further appellate consideration.

The claims of entitlement to service connection for hypertension and cataracts, however, require still further development before being decided on appeal, so the Board is again remanding them to the RO via the AMC.  Whereas the Board, instead, is going ahead and deciding the other claims for a headache disorder and peripheral neuropathy.


FINDINGS OF FACT

1.  The competent, credible, and ultimately most probative evidence of record indicates the Veteran's headaches are not the result of his military service.

2.  However, his peripheral neuropathy is as likely as not a complication of his service-connected Type II Diabetes Mellitus, either caused or exacerbated by it.



CONCLUSIONS OF LAW

1.  The Veteran's headache disorder is not due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  But resolving all reasonable doubt in his favor, his peripheral neuropathy is secondary to his service-connected Type II Diabetes Mellitus.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, those being:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; but also the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

By way of December 2001 and January 2005 letters, the Veteran received all essential notice and, in response, has had a meaningful opportunity to participate effectively in the development of his claims; he is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  

As for the timing of the notice, all critical notice was not provided until after the claims were initially adjudicated, rather than before in the preferred sequence, but the issuance of a fully compliant VCAA notification followed by readjudication of the claims, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to rectify ("cure") the timing defect in the provision of the notice since the intended purpose of the notice is preserved, rather than frustrated, in that the claimant is still provided opportunity to participate meaningfully in the adjudication of the claims.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  A December 2005 SSOC was issued after all required notice was provided.

As for the duty to assist, all relevant records that are obtainable - including the service treatment records (STRs) and post-service medical records - have been secured and the Veteran afforded VA examinations that are adequate and opinions obtained that are sufficient to decide the claims, including concerning the purported relationship between the alleged disabilities and his military service, such as by way of a service-connected disability.  All development sought in the Board's remands has been substantially complied with so no additional development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon the Board a concomitant duty to ensure compliance with the terms of the remand); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


Legal Criteria and Analysis

Service connection is granted for disability resulting from a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Establishing entitlement to service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 3 8 C.F.R. § 3.303(d) (2013).

But if chronicity of disease or injury in service is not shown, or if it is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating: (1) the condition was observed ("noted") during service; (2) symptoms of that condition continued after service; and, (3) the current condition is related to those continuing symptoms.

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, recently held that continuity of symptomatology only can be used to establish this required linkage between the current condition and service if the condition is one of those explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

So service connection may be established either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available, or under 38 C.F.R. § 3.310(a) and (b) by showing the condition claimed is secondarily related to service, meaning either caused or permanently worsened by a service-connected disability.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See, e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In the third and final step, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A.  Headaches

The Veteran is shown to have a current headache disorder, which he contends is related to his military service.  Although his STRs are unremarkable for any complaints, findings, or diagnosis of headaches, he nonetheless asserts they began during his service and have persisted ever since.  He testified to having them all of the time after serving in Vietnam, but he admittedly did not seek or obtain any treatment for them during his service.  His testimony is competent since he has 
first-hand knowledge of a factual matter and headaches are readily identifiable.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  It also is credible that he did not seek treatment for them during his service, especially since his symptoms were easily self treated with over-the-counter medication (e.g., aspirin, etc.).  Also, there is no evidence refuting his assertion of having had headaches in service.  For these reasons this evidence is competent, credible, and ultimately probative.

But while the Board recognizes the presence of headaches during his service based on his competent and credible lay statements and testimony, his reports of continuing symptoms since service do not satisfy the second and third Shedden requirements to show chronicity because his headaches were not actually "noted" during his service and are not recognized as "chronic" under 38 C.F.R. § 3.309(a).  Thus, resolution of this claim turns on whether his current headache disorder is at least as likely as not the result of or related to the headaches he had in service or an extension of them.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Medical evidence addressing this determinative issue is in the file and, as with the lay evidence, its probative value must be assessed.  Buchanan, supra.

During an August 2011 VA examination, the Veteran described the history and nature of his headaches.  The examiner reviewed the claims file and in the diagnosis noted the headaches were subjective and that there were no records showing the Veteran had headaches during his service.  The opinion was that his headaches were not caused by or the result of his military service.  The opinion was found to be inadequate, however, therefore lacking probative value, because the examiner did not consider the competency of the Veteran's lay testimony regarding his headaches in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).


Partly for this reason the Board remanded this claim in April 2013 for further development, including for a supplemental medical nexus opinion concerning this determinative issue of causation.  Once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In October 2013, as a consequence, the Veteran underwent another VA examination during which he again recounted the nature and history of his headaches.  The diagnosis at the conclusion of the evaluation was migraines, including migraine variant.  The evaluating physician commented there was a mention of headaches and past crack cocaine use in the Veteran's VA treatment records, but there was no mention of headaches on the problem list or during recent primary care provider (PCP) visits.  Since the examination did not include an addendum opinion, as had been requested, this supplemental medical nexus opinion was provided later that same month by another VA physician who also reviewed the Veteran's claims file for the pertinent history.  In compliance with the Board's remand directives, the Veteran's credibility was assumed regarding his reported history.  But based on a careful, comprehensive medical review of the clinical files, VA's Compensation and Pension Record Interchange (CAPRI), and current medical literature as the foundation for her independent opinion, this commenting physician determined it less likely than not the Veteran's headache condition was secondary or a residual or a consequence of his military service.  Several key points were made supporting the opinion, which, importantly, assumed the credibility of the Veteran's statements as the Board had directed.

First, this commenting physician noted the October 2013 VA examination had diagnosed migraines, including migraine variants with frontal or occipital locations.  The subjective clinical findings included blurred vision, photophobia, and phonophobia.  The frequency included 1 to 2 headaches per month.  These events were managed with BC powder and Excedrin with good relief.  However, she added these are subjective findings and complaints are inconsistent with the Veteran's prior 2011-2013 examination and clinical notes.

She also observed a May 2013 VA examination indicated essential hypertension had been earlier diagnosed in 2002 and treated with medication.  She pointed out that it is well documented in medical literature that clinical manifestations of hypertension are headache, dizziness, epistaxis, anorexia, visual changes, and seizures.  She concluded the Veteran's related clinical findings were not a strong representation of the subjective or objective manifestations inherent to the claimed condition following his time in service.

She further added that the Veteran had denied any headaches, dizziness, or blurred vision during examinations in September 2012 and May 2011.  It was also reported he had no headaches during an April 2012 examination.

The February 2002 VA examinations for diabetes and peripheral neuropathy similarly were unremarkable for the headache condition, although the eye examiner noted the review of systems was "notable for headaches", albeit without other comment or clinical conclusions.

During a November 2003 VA examination, the Veteran's subjective history was reported as follows:

After returning from Vietnam in the 1970s, while still in the service, stationed at Quantico, he began developing headaches in the crown of his head and occipital area.  Headaches are described as sharp and non-radiating, occurring 3-4 times a month.  He does not recall any nausea, vomiting, or blurred vision.  There was some photophobia but no other aggravating factors.  Sleep offered some relief.  Over the counter NSAIDs [non-steroidal anti-inflammatory drugs' like aspirin, BC Powder, and Excedrin were used to alleviate symptoms, and patient denies going to sick call or seeking medical attention for them.  In the 80s and early 90s, the headaches decreased to an occurrence of 2 to 3 times a year.  In 1997, they begin to reoccur about once a month.  This time the headaches were described as severe, frontal migrating posteriorly to the occipital area, with accompanying photophobia.  He still denies nausea or vomiting.  Headaches last for days, with decreased intensity while sleeping, intensifying during the waking hours.  BC Powder still offered some relief.  Anitriptyline 25 mg at bedtime also helps.

The evaluating physician noted, however, it had been approximately 30 years since the Veteran's separation from service in the reporting of these conditions.

The physician agreed with the VA examiner who had stated the Veteran also had complained of "headaches involving the crown and occipital regions.  The headaches described during military service are different from the current severe headaches that begin frontally and migrate to the occipital area, and last for days.  Nevertheless, both are most likely tension headaches, although one cannot exclude a migraine component to his current headaches.  It cannot be distinguished whether these represent a change in character of life-long tension headaches, which began during his military service or, equally as likely, unrelated headaches.  The physician noted that neither the PA-C who had made those comments nor the staff neurologist who had edited them had associated the Veteran's past medical history or mental health conditions with his claimed headache condition.

Lastly, the physician noted an August 2006 VA mental disorder examiner had concluded similar thoughts and did not provide an association of the Veteran's past medical history or mental health conditions with his claimed headache disorder.

As well, the examiner noted the Veteran had a diagnosis of megaloblastisc anemia and that the medical literature was unremarkable for an association between the disorder and his claimed headache condition.

Lastly, the physician noted the Veteran had a past history of crack cocaine use, which included two past hospitalizations for drug treatment during the 1990s.  He had reported quitting his crack cocaine use in 2001; he also had quit his marijuana use.  She noted the medical literature clearly and unmistakably associates headaches with substance abuse.  Therefore, she concluded, it is at least as likely as not that his past substance abuse profile was a major risk factor for his claimed headache condition.

This physician's opinion is probative evidence against this claim for headaches.  The rationale complies with the Board's remand directive concerning the acceptance of the Veteran's credibility regarding the type of headaches he had during his service, starting rather immediately following his return from Vietnam.  The opinion also reflects a comprehensive review of the file, particularly as it references specific clinical findings and other doctor's opinions, etcetera, and incorporates established medical principals into the analysis of the evidence.

The origin of headaches is not the type of simple determination that a layman such as the Veteran has the competence or qualifications to make.  So in this circumstance it is entirely permissible for the Board to give more probative weight to the VA examiner's unfavorable opinion.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer or comment on its origins).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

In the absence of competent evidence equally probative that is in favor of the claim, a preponderance of the evidence is against the claim.  Since the benefit-of-the-doubt doctrine resultantly is inapplicable, this claim of entitlement to service connection must be denied.

B.  Peripheral Neuropathy

The Veteran contends that his peripheral neuropathy is either secondary to his Type II Diabetes Mellitus, so a complication of it, or, like his diabetes, a result of his already conceded exposure to herbicides (the dioxin in Agent Orange) while stationed in Vietnam.

Peripheral neuropathy was diagnosed during the VA examinations in March 2002 and November 2003, so there is no question he has it.  Consequently, there need only be attribution of this disease to his service, including by way of his already service-connected diabetes, to warrant the granting of this claim.

In the July 2011 remand, the Board noted the November 2003 VA examiner had concluded the Veteran's peripheral neuropathy was due to his claimed diabetes mellitus.  And assuming the diagnosis of diabetes mellitus was confirmed, no additional medical comment was needed regarding the cause-and-effect relationship between these two disorders.

Since the Veteran's diabetes mellitus diagnosis was confirmed in April 2013, service connection was established for the diabetes mellitus as presumptively associated with herbicide exposure during the Veteran's Vietnam service.  See the AMC's June 2013 rating decision, on remand.  Therefore, as the November 2003 VA compensation examiner already determined there is an etiological link between the diabetes and peripheral neuropathy, service connection for the peripheral neuropathy is granted as being related to, meaning caused or aggravated by, the diabetes mellitus.  38 C.F.R. § 3.310(a) and (b).


ORDER

The claim of entitlement to service connection for a headache disorder is denied.

However, the claim of entitlement to service connection for peripheral neuropathy as secondary to the Type II Diabetes Mellitus is granted.


REMAND

As concerning the remaining claims for service connection for the hypertension and cataracts, the VA medical opinions obtained in November 2012 and October 2013 are inadequate because they are not responsive to the Board's remand directives.  Consequently, additional (supplemental) opinions must be obtained.


Accordingly, these claims for hypertension and cataracts are again REMANDED for the following additional development and consideration:

1.  Provide the Veteran appropriate notice concerning the assignment of "downstream" disability ratings and effective dates when service connection is granted, in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule him for another VA compensation examination concerning his hypertension, in particular, for a supplemental medical nexus opinion regarding its etiology in terms of the likelihood (very likely, as likely as not, or unlikely) it was caused or is being aggravated by his service-connected Type II Diabetes Mellitus.  Advise him of the potential consequences of failing to report for this additional VA compensation examination.  38 C.F.R. § 3.655.

a) The examiner is advised that the diagnosis of Type II Diabetes Mellitus already has been confirmed and that service connection for this disability already has been established; therefore, the opinion must consider the specifically alleged theory of entitlement, that being secondary service connection (i.e., that the diabetes caused OR is aggravating the hypertension).


b) The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history of the diabetes and hypertension.  All necessary diagnostic testing and evaluation should be performed.

c) It is most essential the examiner discuss the underlying reasoning or rationale of the opinion, regardless of whether favorable or unfavorable to the claim, if necessary citing to specific evidence or findings in the file supporting conclusions.

3.  Also schedule a VA compensation eye examination for a supplemental medical nexus opinion concerning the etiology of the Veteran's cataracts in terms of the likelihood (very likely, as likely as not, or unlikely) they, too, were caused or are being aggravated by the 
service-connected Type II Diabetes Mellitus.  Advise the Veteran of the potential consequences of failing to report for this additional VA compensation examination.  38 C.F.R. § 3.655.

a) The examiner is advised that a determination the cataracts are not a complication of the Type II Diabetes Mellitus addresses causation, but does not also clearly address the question of aggravation.*


*Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the 
service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).

An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

b) The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history of the diabetes and cataracts.  All necessary diagnostic testing and evaluation should be performed.

c) It is most essential the examiner discuss the underlying reasoning or rationale of the opinion, regardless of whether favorable or unfavorable to the claim, if necessary citing to specific evidence or findings in the file supporting conclusions.

4.  Then readjudicate these remaining claims for hypertension and cataracts in light of this and all other additional evidence.  If these remaining claims continue to be denied, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


